DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “a restoring apparatus” in line 1 and “a restoring apparatus” in line 3 of the claim.  It is not clear if the applicant is referring to the same member as the restoring apparatus or different members.  Appropriate correction is required. 
Claim 2 recites the limitation "the frictionally locking connection as a result" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, the phrase “in particular" in line 2 of the claim renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding claim 7, the claim recites “a prestressing face for the provision of a prestress against a prestressing face of the spring section or the lever arm” in line 2 of the claim.  The language is not clear and confusing, and thus it is not clear what the applicant is referring to and what the applicant is considering.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Frank (DE 102013016779 A1). 
Regarding claim 1, Frank discloses a brake apparatus for a motor vehicle with a restoring apparatus, comprising: 
a brake support body (12 in figs. 1-2), a brake lining (16), a restoring apparatus (18) for the brake lining, and a wear compensation means (24), 
the restoring apparatus (18) being connected via the wear compensation means (24) to the brake lining, 
the restoring apparatus (18) having a lever arm (46) which comprises a spring section (22), a supporting bearing (36)and 
a lever bearing (23), the lever bearing being arranged between the spring section (22) and the supporting bearing (36).
Re-claim 2, Frank discloses the restoring apparatus (18) has a connecting element (21, 24) which engages into an opening (20) of the friction lining and configured the frictionally locking connection as a result.
Re-claim 3, Frank discloses the lever arm (46) is of flexurally stiff configuration.
Re-claim 4, Frank discloses the restoring apparatus (18) is of two-piece configuration and has a connecting element (21, 24) which is fastened to the lever arm (46).
Re-claim 5, Frank discloses the spring section (22) has a spring arm which provides a spring force for a restoring action of the brake lining (note the abstract).
Re-claim 6, Frank discloses the spring section (22), in particular the spring arm, is prestressed (note the abstract; the examiner notes that the return spring 22 forces the pad back to return the friction pad to a home position after deflection).
Re-claim 10, Frank discloses a spring travel of the spring arm (22) is limited by way of a stop (note the stop section 37).

Allowable Subject Matter
Claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657